United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-237
Issued: October 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 11, 2006 merit decision concerning an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$3,230.24 overpayment of compensation; and (2) whether the Office properly determined that
appellant was at fault in the creation of the overpayment of compensation, thereby, precluding
waiver of recovery of the overpayment.
FACTUAL HISTORY
On November 18, 1983 appellant, then a 29-year-old mail handler, sustained injury to his
back when he lifted a mail sack. The Office accepted that he sustained a lumbar sprain and left

herniated nucleus pulposus at L4-5.1 After a period of total disability, appellant returned to
limited-duty work for the employing establishment in February 1984. He periodically stopped
work and received compensation for partial and total disability.
In early 2006 appellant was receiving compensation for total disability. He retired from
the employing establishment on disability retirement effective February 17, 2006 and he elected
to receive retirement benefits from the Office of Personnel Management (OPM) effective
April 1, 2006 instead of disability compensation from the Office.
The record contains June 22, 2006 documents entitled “worksheet” and “manual
adjustment form” suggesting that appellant received $3,281.21 in compensation for the period
April 1 to June 10, 2006 that he was not entitled to receive.2 On August 3, 2006 the Office
advised appellant of its preliminary determination that he received a $3,281.21 overpayment
compensation for the period April 1 to June 10, 2006 because he continued to receive wage-loss
benefits totaling that amount after he elected to receive OPM benefits effective April 1, 2006.
The Office also made a preliminary determination that appellant was at fault in the creation of
the overpayment, thereby, precluding waiver of recovery of the overpayment. In support of this
finding, the Office stated, “You knew or reasonably should have known that you were not
entitled to receive dual benefits during any period and should have returned payments received
from [the Office] after your effective date of OPM benefits commencement.”3 The Office
informed appellant that he should complete and return an attached financial information form
(OWCP-20) even if he did not wish to contest the finding of fault.
In a Form OWCP-20 completed on August 27, 2006, appellant indicated that he and his
wife had $4,100.00 in monthly income. He listed about $4,200.00 in monthly expenses which
included $1,671.00 for mortgage payments, $550.00 for food, $500.00 for clothes, $700.00 for
utilities, $468.00 for his automobile loan and $300.00 for miscellaneous expenses. Appellant
stated that he had $420.00 of assets comprised of $120.00 in his checking account and $300.00
in other personal property or funds. On the form, he asserted that he did know that he received
any incorrect payments. Appellant indicated that he repeatedly advised the Office about issues
regarding his election to receive OPM benefits effective April 1, 2006.
Appellant requested a telephone conference with the Office on the issues of fault and
possible overpayment. The record contains a memorandum detailing the September 21, 2006
conference between appellant and an Office claims examiner, as well a worksheet of financial
information discussed during the conference. Appellant claimed additional monthly expenses
such as $173.00 for automobile insurance, $150.00 for gas, $300.00 for unreimbursed medical
expenses, $25.00 for old medical bills and $68.00 for credit card debt. He indicated that he
1

The Office authorized surgical procedures at L4-5 which were performed in July 1986 and June 1998. The
Office had previously accepted that appellant sustained thoracic and lumbar strains on February 12, 1981 and paid
compensation for periods of disability.
2

On the same date, the Office requested that OPM send a check for $3,281.21. The record contains a July 13,
2006 letter indicating that appellant’s health benefits enrollment was transferred to OPM effective June 11, 2006.
3

The Office also indicated that appellant was at fault because he “should have returned to us any compensation
checks received after April 1, 2006, the period his dual benefit began.”

2

owned a 1999 sports utility vehicle and his wife owned a 1998 sedan. The claims examiner
completed a worksheet indicating that appellant had $4,100.00 in monthly income, $4,487.00 in
monthly expenses, and $11,195.00 in expenses comprised of $120.00 for his checking account
balance and $11.075.00 for his second automobile.4 She provided appellant with 15 days to
provide documentation supporting his claimed monthly expenses.
In a decision dated October 11, 2006, the Office finalized its preliminary determinations
that appellant received a $3,230.24 overpayment of compensation and that he was at fault in
creating the overpayment of compensation, thereby precluding waiver of recovery of the
overpayment.5 The Office stated, “You knew or reasonably should have known that you were
not entitled to receive benefits from both OPM and [the Office] and should have returned the
duplicate payments to [the Office].”6
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Act7 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.8 Section 8129(a) of the Act provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”9
Section 8116(a) of the Act provides that while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not

4

Appellant indicated his monthly income was $1,098.00 and his wife’s was $3,002.00. The claims examiner
indicated that appellant’s reported monthly clothing expense seemed high and listed it as $200.00 on her worksheet.
5

Section 8129(b) of the Federal Employees’ Compensation Act provides, “Adjustment or recovery by the United
States may not be made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of this subchapter or would be against equity and good
conscience.” 5 U.S.C. § 8129(b).
6

The Office indicated that it did not receive any additional financial information within the allotted time. It stated
that appellant had resources to repay the overpayment because he had $11,075.00 in assets and determined that the
overpayment should be recovered by deducting $200.00 from appellant’s pay per month. However, as recovery from
continuing compensation benefits under the Act is not involved in this case, the Board has no jurisdiction over the
amount the Office determined that appellant should repay each month. See Levon H. Knight, 40 ECAB 658,
665 (1989).
7

5 U.S.C. §§ 8101-8193.

8

5 U.S.C. § 8102(a).

9

5 U.S.C. § 8129(a).

3

receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.10
In determining whether a claimant is entitled to compensation benefits, the Office is
required by statute and regulation to make findings of fact.11 Office procedure further specifies
that a final decision of the Office must include findings of fact and provide clear reasoning which
allows the claimant to “understand the precise defect of the claim and the kind of evidence which
would tend to overcome it.”12 These requirements are supported by Board precedent.13
ANALYSIS -- ISSUE 1
In its October 11, 2006 decision, the Office determined that appellant received a
$3,281.21 overpayment of compensation for the period April 1 to June 10, 2006 because he
received wage-loss compensation totaling that amount after he elected to receive OPM benefits
effective April 1, 2006. The Board finds that the Office has not adequately explained its basis
for reaching this determination. The record contains June 22, 2006 documents entitled
“worksheet” and “manual adjustment form” suggesting that appellant received $3,281.21 in
compensation for the period April 1 to June 10, 2006 that he was not entitled to receive.
However, these documents, or any other documents in the record, do not provide evidence that
payments were made to appellant totaling $3,281.21. There is no indication in the record that
payments were made on any given date. Nor is there any indication whether they were made
through the sending of a paper check or through direct deposit into appellant’s bank account. In
short, the evidence of record does not establish that appellant received $3,281.21 in
compensation for the period April 1 to June 10, 2006 that he was not entitled to receive.
In its October 11, 2006 decision, the Office also determined that appellant was at fault in
the creation of the overpayment, thereby precluding waiver of recovery of the overpayment.
However, the Office did not adequately explain its reasoning for this conclusion. It merely noted
that appellant should have known that he could not receive both Office and OPM benefits after
April 1, 2006. Additional explanation of this conclusion is especially necessary in the present
case because the Office did not adequately explain when or how appellant received any incorrect
payment.
As noted above, the Office is required by statute and regulation to make findings of
fact. The Office’s October 11, 2006 decision does not contain findings and reasoning which
would allow appellant to understand the precise defect of his claim and the kind of evidence
14

10

5 U.S.C. § 8116(a).

11

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office “shall contain findings of fact and a statement of reasons.”
12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

13

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

14

See supra notes 11 and 12 and accompanying text.

4

which would tend to overcome it. Therefore, the case should be remanded to the Office in order
for it to produce a decision containing adequate findings and reasoning regarding appellant’s
overpayment. After such development as it deems necessary, the Office should issue an
appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether the Office
properly determined that appellant received a $3,281.21 overpayment and whether the Office
properly found he was at fault in the creation of the overpayment such that it was not subject to
waiver. The case is remanded to the Office for further development to be followed by the
issuance of an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 11, 2006 decision is set aside and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: October 10, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

